DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Prior Art:
US 2015/0106804 (Chandrashekhar) teaches a system that includes several host machines for hosting several virtual machines and a physical network for interconnecting the host machines. Each host machine includes a managed physical switching element (MPSE) including several ports for performing link layer forwarding of packets to and from a set of virtual machines running on the host machine, Abstract.  Chandrashekhar teaches on replacing the source MAC address (layer 2) with the host source MAC address (layer 2).  Chandrashekhar does not teach on the details in the independent Claims regarding the retaining of the container network address as the source address (layer 3) and saving a 

US 2018/0309718 (Zuo) teaches a packet transmission method, an apparatus, and a system in an overlay network. Network address translation and reverse network address translation are implemented at a demarcation point: an IP tunnel end point, between the logical network and the physical network, Abstract.  Zuo teaches on replacing a source IP address (layer 3) and a source MAC address (layer 2) of the first virtual machine that are carried in the raw packet with the IP address and a MAC address of the first IP tunnel end point ([0016]).   Zuo does not teach on the details in the independent Claims regarding replacing the source layer 2 (MAC) address with the host layer 2 source address, retaining the container network address as the source address (layer 3) and saving a correlation of the address mappings in order to bridge a response.  

The prior art fails to teach or render obvious, in conjunction with the other limitations, “saving a correlation of the first container Layer 2 address with the first container Layer 3 address, enabling the first computing device to bridge a response message directed to the first container Layer 3 address to the first container, wherein the response message includes the first host Layer 2 address and the first container Layer 3 address; 
responsive to a determination that the frame includes a destination hardware address that is different than the first host Layer 2 address, replacing the source hardware address of the frame with the first host Layer 2 address;”.
Therefore, Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/R.J.H/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454